Citation Nr: 1022380	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  99-20 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected headaches.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to February 
1994 and had two years, one month and three days of prior 
inactive service.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1999 RO rating decision that assigned 
an increased evaluation of 10 percent for service-connected 
headaches, effective on August 13, 1998.  

In October 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  

Also on appeal is a claim for a TDIU rating, denied in an 
April 2006 RO rating decision, issued in May 2006.  

During the course of the appeal, the Board, inter alia, 
remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) in December 2006.  The 
purpose of this remand was to undertake additional procedural 
and evidentiary development, to include obtaining any 
outstanding treatment records and ordering a VA examination.  

In September 2008, the Board remanded the case again to the 
RO via the AMC in order to undertake additional procedural 
and evidentiary development, to include obtaining any 
outstanding treatment records, supplying the Veteran with 
corrective Veterans Claims Assistance Act (VCAA) notice, and 
issuing a Statement of the Case (SOC) to address the issue of 
a TDIU rating.  See 38 C.F.R. § 19.29 (2009); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

The matter of a TDIU rating is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected headaches are shown to be 
productive of a disability picture that more nearly 
approximates that of characteristic prostrating attacks 
occurring on an average once a month over several months; 
however, very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are not 
demonstrated.    


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
no more for the service-connected migraine headaches have 
been met for the period of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a including Diagnostic Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VCAA of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time.    


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

The provisions of 38 C.F.R. § 4.120, which provide guidance 
in rating neurological conditions and convulsive disorders, 
requires that, with regard to evaluations by comparison, 
disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence refer to the appropriate schedule.  38 
C.F.R. § 4.120 (2009).  

The current version of the General Rating Formula for 
Miscellaneous Diseases, 38 C.F.R. § 4.124a, provides as 
follows:

Diagnostic Code 8100 provides the following ratings for 
Migraine:

50 percent - With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;  

30 percent - With characteristic prostrating attacks 
occurring on an average once a month over last several 
months;  

10 percent - With characteristic prostrating attacks 
averaging one in 2 months over last several months.   38 
C.F.R. § 4.124a, DC 8100 (2009).  


Analysis

The Veteran claims that she is entitled to a higher rating 
for her service-connected migraine headaches above the 
currently assigned 10 percent under DC 8100.  38 C.F.R. 
§ 4.124a.  She reports experiencing constant, chronic, 
moderate to severe headaches, associated with photophobia, 
nausea and occasional vomiting, that leave her bedridden at 
least once a month but occur at least 4 to 5 times a month.  

By way of procedural background, the Veteran was granted 
service connection for a headache disorder in a December 1994 
rating decision and assigned a noncompensable (no percent) 
evaluation from February 10, 1994.  

An April 1999 rating decision granted an increased rating to 
10 percent for the headache disability, effective on August 
13, 1998.  The Veteran filed a Notice of Disagreement (NOD) 
with this decision in June 1999.  

The Board has reviewed the evidence of record, and for the 
following reasons, finds that the overall level of impairment 
referable to the service-connected disability picture more 
closely resemble the criteria for warranting the assignment 
of a 30 percent evaluation in this case.  

During the October 2005 hearing, the Veteran described her 
daily headaches as having a pain level of 3 on a scale of 1 
to 10 with an increase to 5 or 6, about  two or three times a 
month.  She testified that the pain alternated from one side 
of her head to the other and incapacitated her.  She reported 
having driving restrictions  and being prescribed bed rest on 
several occasions.  

The VA and private treatment records, dating  from 1999, 
reflect findings of migraine headaches treated with Naproxem, 
Verapamil, Ibuprofen and Depakote.  

A more recent VA treatment record in September 2007  reports 
a  history of migraines that occurred frequently and 
disappeared spontaneously and created a sensation of a 
vibration going through her body.  

Further, the VA neurological diagnostic study reports, dated 
in October 2007, reveal complaints of recurrent migraines, 
memory lapses, clumsy hands, and multiple reports of feeling 
tingling and vibration sensations all over her body.  

The examiner noted this was a long standing problem that did 
not affect much of her activities or functional capacity, but 
caused some problems with sleep, mood, and memory.  Test 
results revealed normal visual evoked potential (VEP) study 
findings with borderline prolongation of the left eye P100 
latency.  

The neurologist noted that the waves were robust and 
distinct, and the borderline latency could be accounted for 
by a refraction error or the Veteran not perfectly focusing 
on the sensory target on the stimulator surface.  

A May 2009 VA treatment record shows that the Veteran was 
treated at as emergency room for migraines.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in July 2000.  Here, the examiner noted that 
the headaches occurred every month and were associated with 
pain on the left side and a pins and needles sensation.  The 
examiner noted that the headaches lasted all day and that 
caused mood problems during these episodes.   

An April 2003 VA neurological examination recorded  a history 
of her experiencing headaches since the 1980's that occurred 
every month, when she had her menses, and were severe, 
causing the Veteran to remain in bed.  

The Veteran described unilateral headaches located above the 
eyes that could switch sides and radiate to the occiput and 
were associated with blurred vision and nausea, for which she 
took Butabital and Verapamil with a very good response.  

The Veteran noted being in a motor vehicle accident in June 
2003 when she might have blacked out and noticed an increase 
in her headaches, which were frequent and associated with 
light-headedness.  The examination results showed normal 
power in the upper and lower extremities, good finger-nose-
finger and heel shin testing, and normal gait, sensory 
testing and cranial nerves.  

The examiner diagnosed the Veteran with chronic migraine 
headaches and added that she appeared to have new post 
concussive headaches since her motor vehicle accident in June 
2003.  

The Veteran underwent a VA neurological disorders examination 
in November 2005.  Here, she reported having daily, moderate 
to severe migraine headaches at any time during the day or 
night and usually involving the area above the eyebrows.  

The Veteran claimed the pain was unilateral, switched sides 
and was associated with nausea and occasionally with 
vomiting.  She was able to work and get through her day, but 
did describe some difficulty with concentration and 
functioning.  

The Veteran noted that, about once a month, she had a very 
severe headache that was in the same location and was 
associated with more severe nausea and vomiting.  She 
endorsed symptoms of severe photophobia during those periods 
and was unable to function and remained in bed for the entire 
day.  The Veteran reported taking Naprosyn with some benefit 
for her headaches.  

On examination, the examiner observed that the Veteran was 
alert and oriented, with normal attention, concentration and 
language.  The Veteran had full visual fields, intact 
extraocular movements, and equal and round pupils that were 
reactive to light.  

The Veteran's power, tone and bulk appeared normal in the 
upper and lower extremities; she had good finger-nose-finger 
and heel-knee-shin, and her gait was noted as normal.  Here, 
the Veteran was diagnosed with a migraine headache disorder.  

The Veteran underwent a VA examination in March 2008 and 
reported experiencing headaches 1 to 3 times per week in the 
biparietal area, lasting all day, and at least once a week 
causing such debilitation that she had to remain in bed.  She 
had symptoms of nausea, flashing lights, and blurred vision 
and took Depakote with some benefit.  

The examination indicated that the Veteran was alert and 
oriented with normal attention, concentration and language.  
Her visual fields were full; extraocular movements were 
present; pupils were equal, round and reactive to light.  Her 
motor, power, tone and bulk were normal in the upper and 
lower extremities, and finger-nose-finger and heel-knee-shin 
were good.  Her gait was normal.  The Veteran was diagnosed 
with a migraine headache disorder.  

The multiple statements received in January 2009 from the 
Veteran's friends and family relate their observations of her 
migraine headaches as being very severe, frequent and  
immobilizing.  

Lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

In reviewing the findings of the various VA examinations and 
the private and VA treatment, in light of the statements and 
the credible lay assertions provided by  her friends and 
family, the service-connected headaches is found to be 
productive of an overall disability picture that more closely 
resembles that of    characteristic prostrating attacks 
occurring on an average once a month over several months.    


In this regard, the Board finds that the service-connected 
headaches alone are not shown to be manifested by very 
frequent completely prostrating and prolonged attacks that 
result in severe economic inadaptability.  

Consequently, on this record, an increased rating of 30 
percent for the service-connected migraine headaches for the 
period of this appeal is warranted.  


ORDER

An increased rating of 30 percent, but not higher for the 
service-connected migraine headaches is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  


REMAND

The Veteran also asserts that she is precluded from working 
at substantially gainful employment due solely to her 
service-connected chronic low back pain with radiculopathy, 
bilateral pes planus, hyperkeratosis of the feet, 
hemorrhoids, varicosities, and right posterior thigh status, 
post ligation and the migraine headaches.  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  

A TDIU rating may also be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

In determining whether the veteran is entitled to a TDIU 
rating, neither her nonservice-connected disabilities nor her 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The Social Security Administration (SSA) records, and 
statements and medical records from previous employers, show 
that she has not worked regularly since 1999.  

Given the increased rating of 30 percent now assigned for the 
service-connected migraine headache, and the Veteran's 
apparent inability to work, the Board returns the matter of a 
TDIU rating to the RO for further development and review.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
copies of all clinical records referable 
to treatment for her service-connected 
disabilities.  Based her response, the RO 
should assist her in obtaining any 
indicated documents.  This should include 
copies of all VA treatment records since 
2008.  The Veteran also should be 
notified that she may submit evidence to 
support her claim for a TDIU rating.  

2.  The RO also should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim for a TDIU rating in 
light of all the evidence of record.  
This should included performing all 
necessary development in order to 
adjudicate the matter of a TDIU by reason 
of service-connected disability in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the Veteran and her representative  
should be furnished with an SSOC and 
afforded an appropriate opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


